UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALMA MORALES-VEGA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cr-00051-AW-4; 8:10-cv-03243-AW)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alma Morales-Vega, Appellant Pro Se.    Robert K. Hur, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alma Morales-Vega seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.               28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of        the   denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.   322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude     that    Morales-Vega        has   not    made       the    requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3